Citation Nr: 0420790	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  96-31 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1989 to August 
1992, and he served in Saudi Arabia in Southwest Asia from 
January to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a February 1999 Board decision an increase rating for 
residuals of a left leg crushing injury, diagnosed as left 
leg tendonitis, evaluated as 10 percent disabling, was 
denied.  The claim for service connection for PTSD was 
remanded to the RO for further development and consideration.  
This claim since has been returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theatre of operations during the Persian Gulf War; his 
military occupational specialty (MOS) in service was a cannon 
crewmember and his military decorations include the Kuwait 
Liberation Medal; although not awarded any decorations 
indicating direct combat participation, he was exposed to 
combat nonetheless.  

2.  The most probative medical evidence of record, however, 
indicates the veteran does not have PTSD due to traumatic 
experiences in Southwest Asia - including combat against 
enemy forces.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminate the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing it's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  The Court also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

Here, the appeal ensues from a March 1995 rating decision 
that obviously predates the November 2000 enactment of the 
VCAA.  So it was impossible to provide the applicable VCAA 
notice prior to the initial 1995 denial of service connection 
for PTSD.  In Pelegrini II, addressing a similar situation, 
the Court stated that it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where the VCAA 
notice was sent after the RO's initial unfavorable decision, 
it is appropriate for the Board to remand the claim to the RO 
for further development and readjudication.

Here, though, the veteran was mailed the required VCAA notice 
in a February 19, 2002 RO letter that, unfortunately, was 
returned bearing a postmark indicating there was no such 
address.  On the other hand, subsequent correspondence to 
that very same address was not returned as undeliverable.  
Moreover, a January 2004 Report of Contact reflects that 
attempts were unsuccessful in locating him or obtaining a 
current address.  VA need not "move heaven and earth" to 
find him.  Rather, it is his responsibility to keep 
VA apprised of his current address.  Generally see Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

While the VCAA notice was not given prior to the RO's initial 
adjudication of the claim, due to the mitigating circumstance 
of when the decision in question was issued (in 1995, not 
November 2000 or more recently), VCAA content-complying 
notice since has been sent and subsequent attempts made to 
locate the veteran.  So he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding the requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal is not 
unduly prejudicial to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must, in part, request or inform the 
claimant to provide any evidence in the claimant's possession 
pertaining to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2003).

In this case, although there is not VCAA notification 
containing the precise language specified by the Pelegrini 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Indeed, the 
presiding Hearing Officer at the January 1997 RO hearing went 
to great lengths to clarify what, if any, outstanding records 
might exist and to obtain them.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

The veteran's service personnel and service medical records 
are on file, as are his relevant VA and private clinical 
records.  He gave no indication at the RO hearing that there 
are any outstanding records that have not, in fact, since 
been obtained.  Also, he was afforded a VA psychiatric 
examination to determine whether he now has PTSD and, if so, 
it's etiology.  See 38 U.S.C. § 5103A(d)(1)(a) (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, no further notification and/or development is 
required to comply with the VCAA or implementing regulations.  
And the Board deciding his appeal without again remanding the 
case to the RO does not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The veteran's service medical records (SMRs) are negative for 
psychiatric disability.  However, an August 1, 1991, clinical 
record reflects that he was in an accident in Saudi Arabia 
when he caught his left leg between two vehicles.  He was 
sent to a hospital where he was given medication for pain.  A 
psychiatric evaluation in conjunction with the examination 
for service discharge was negative.  

Private clinical records reflect that the veteran was treated 
in November and December 1986 at the Bayamon Center for 
Mental Health for PTSD, during which time he received 
medication and individual psychotherapy.  A March 1996 
report from the facility indicates he complained of insomnia, 
poor concentration, and reexperiencing events that had 
occurred in the Persian Gulf conflict.  

On VA examination in March 1993 the veteran reported having 
injured his left leg in a vehicular accident during service 
while in Saudi Arabia in July 1991.  



VA outpatient treatment (VAOPT) records in 1994 reflect that, 
in September 1994, it was noted that the veteran complained 
of severe anxiety, insomnia, and recurrent and intrusive 
recollections of combat experiences in the Gulf War.  The 
diagnoses included major depression, and PTSD was to be ruled 
out.  It was noted that he had a history of heroin dependence 
after having returned from the Persian Gulf, because drugs 
calmed him down.  He described flashbacks of the war in which 
he saw Iraqi's burning and he heard voices calling his name.  
In October 1994 it was noted that he had a history of PTSD.  

In an October 1994 Statement in Support of Claim (VA Form 21-
4138), the veteran reported that during the Persian Gulf War 
as a cannon crewmember his crew shot an enemy tank that blew 
up and caught fire.  He also said that he saw enemy soldiers 
jump out of the burning tank and witnessed them burn to 
death.  As well, once, while on guard duty, he found the 
rotting body of an enemy soldier.  Since then he had 
experienced depression, intrusive recollections, and anxiety.  

On VA psychiatric examination in January 1995 the veteran's 
claim folder was reviewed.  The veteran admitted having used 
cocaine prior to service but not during service.  He vaguely 
described many things he had seen in the Persian Gulf 
conflict, including having been very close to dead bodies as 
well as other the things he did not like.  He did not mention 
any specific stressors that had provoked any significant 
distress after military service.  He reported having 
infrequent nightmares, in some of which there was some 
content of experiences in Saudi Arabia.  For unknown reasons, 
after service he again abused drugs, including intravenous 
use of marijuana and cocaine.  After a prison sentence, as 
part of his rehabilitation, he had been a resident at a 
rehabilitation center in order to become drug-free.  After 
mental status examination the diagnoses were poly-substance 
dependence, cocaine and heroin, in apparent remission; 
anxiety disorder not otherwise specified; and dependent and 
antisocial personality features.  

VAOPT records from 1994 to 1997 reflect that in March and 
April 1996 the veteran complained of, in part, auditory 
hallucinations.  In October 1996 it was noted that he had 
been drug free since 1993.  

A March 1996 statement from Dr. Ramon Martin reflects an 
evaluation at that time yielded a diagnosis of an anxiety 
disorder.  

The veteran was hospitalized in January 1997 at the First 
PanAmerican Hospital.  The discharge diagnosis was major 
depression with the psychological findings of stress.  

At a January 1997 RO hearing the veteran testified that while 
in the Persian Gulf he worked in artillery as a crewmember 
with a mobile piece of artillery and fired at enemy troops 
(pages 3 and 4).  He had seen enemy soldiers close to death 
and burning in flames (page 4) on one occasion (page 5).  
Another occasion one of his comrades had died because 
sandbags had fallen on him (page 5) and the veteran had 
witnessed others removing the sandbags from the body (page 
6).  He had dreams or nightmares of these events (page 6).  
He had recently been hospitalized at a private medical 
facility after he attempted suicide because he heard a voice 
telling him to kill himself (page 7).  He had heard voices 
before and had been treated since 1993.  He had begun hearing 
voices after his tour in the Persian Gulf (page 8).  He had 
not received any medals or decorations indicative of 
participation in combat (page 10).  He had not been treated 
for nervous problems during service (page 12).  

On VA psychiatric examination in April 1997 the veteran's 
claim file was reviewed.  It was reported that he had 
received no psychiatric treatment prior to military service.  
He reported being anxious and that the medications were not 
helpful.  He indicated that when he went to sleep, he heard 
calls for help.  He complained of hyperactivity and periods 
of depression.  After a mental status examination the 
diagnoses were an anxiety disorder, not otherwise specified; 
polysubstance dependence, cocaine and heroin dependence, in 
alleged remission; and mixed personality disorder with 
antisocial and dependent features.  It was opined that he did 
not fulfill the diagnostic criteria for PTSD.  



In response to an RO request, the United States Armed 
Services Center for Research of Unit Records (USASCRUS) 
reported in December 2003 that an extract of the veteran's 
unit history from February to mid-March 1991 stated that 
explosions of the rounds fired by the veteran's unit could be 
clearly seen and felt.  Also, the extract indicated that the 
unit engaged armored vehicles, broke bunkers open, destroyed 
enemy dismounted infantry, and fired on artillery positions.  

Governing Laws, Regulations and Court Precedent

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  



38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  



Analysis

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of the veteran's 
personal participation in the alleged combat activity in the 
Persian Gulf.  Rather, the mere fact that his unit was 
involved in combat or that, as here, his MOS was one that 
would likely give rise to his participation in combat 
activities is reason enough, alone, to presume that he 
experienced the type of stressors alleged in that capacity.  
So his combat stressors must be conceded, particularly when 
all reasonable doubt is resolved in his favor concerning 
this.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

Specifically, the veteran's hearing testimony, coupled with 
the report from the USASCRUR, are sufficient to establish his 
proximity to combat operations in Southwest Asia for the 
purpose of the application of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  But this does not, in turn, mean that 
his stressors were sufficient to cause PTSD.  Rather, such a 
determination must be made by a medical professional.  



There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).

Indeed, the lifelong pattern of action or behavior is shown 
here by the veteran's abuse of drugs both prior to and after 
military service, even though he has attempted to attribute 
the post-service abuse of drugs exclusively to his combat 
activities in Southwest Asia.  

To the extent that any post-service drug use may have caused 
any acquired psychiatric disorder, including PTSD, these 
circumstances are unrelated to the veteran's military service 
and are not a basis for granting service connection for PTSD.  
Concerning this, the earliest comments as to the origins of 
the veteran's nightmares was at the time of his 
detoxification in 1993 and 1994, and there is evidence 
implying that his post-service drug abuse is a cause or at 
least a contributory cause for some of his current 
psychiatric problems.

There are indeed diagnoses of PTSD of record, but just as 
well there are reports of VA psychiatric examinations 
definitively ruling this condition out.  In determining 
whether the veteran has PTSD and, assuming he does, whether 
it is related to his service in the military, it is the 
Board's responsibility to weigh the evidence (both favorable 
and unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).   

The Board cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Generally, medical evidence based only on 
history furnished by the veteran and without supporting 
clinical evidence is inadequate.  See Black v. Brown, 5 Vet. 
App. 177(1993).  In addition, probative weight should not be 
given to medical opinions when the veteran's records were not 
reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) 
(medical opinion is of no evidentiary value when doctor 
failed to review veteran's record before rendering an 
opinion).  See, too, Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Here, the diagnoses of PTSD in the record were not made after 
a thorough review of the claims file, nor were actual mental 
status evaluations conducted at the time such diagnoses were 
made to specifically determine whether the veteran has PTSD.  
Conversely, the VA psychiatric examinations in January 1995 
and April 1997 were both for the specific purpose of 
determining what psychiatric disorders the veteran had, and 
the VA examination in April 1997 was conducted specifically 
to determine whether he has PTSD, and both were conducted 
after a comprehensive review of the claims file.  Even more 
to the point, both VA psychiatric examinations did not yield 
diagnoses of PTSD.  Rather, the April 1997 VA psychiatric 
examination specifically ruled out the presence of PTSD.  
That professional medical opinion is especially probative 
since it was based on a review of the veteran's pertinent 
medical history, as well as a personal examination of him.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  



Also, any notations of problems of a psychiatric nature that 
were recorded with no more than a mention or vague 
association with the veteran's military service have little 
probative value.  Information simply recorded by a medical 
examiner, unenhanced by any additional medical comment, does 
not constitute competent medical evidence as to the 
requirement of medical causation or nexus.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a 
history recorded by an examiner had not filtered, enhanced, 
or added medico-evidentiary value to the lay history through 
medical expertise).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
And service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



